Exhibit 10.9
ADDENDUM TO CONTRACTS WITH MEDICARE PART D SPONSORS PURSUANT
TO SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT FOR
THE OPERATION OF A VOLUNTARY MEDICARE PRESCRIPTION DRUG PLAN
The Centers for Medicare and Medicaid Services (hereinafter referred to as
“CMS”) and                                                              , an
organization operating a Voluntary Medicare Prescription Drug Plan (hereinafter
referred to as “the Sponsor”) agree, pursuant to 42 C.F.R. § 423.508(a) to amend
the contract (                    ) governing the Sponsor’s Part D operations
described in Section 1860D-1 through 1860D-42(with the exception of 1860D-22(a)
and 1860D-31) of the Social Security Act (hereinafter referred to as “the Act”)
to include the provisions stated below.
This addendum is made pursuant to Subpart L of 42 CFR Part 417, Subpart K of 42
CFR Part 422, and Subpart K of 42 CFR Part 423.
NOTE: For the purposes of this addendum, “the Sponsor” includes the following:
standalone prescription drug plan (PDP) sponsors, Medicare managed care
organizations offering Part D benefits (MA-PD), and employer group/union-only
organizations. For a PDP sponsor, this document amends its contract with CMS.
For MA-PD organizations and employer group/union-only benefit sponsors, this
document amends the Part D addendum to their Medicare managed care contracts
with CMS.

 



--------------------------------------------------------------------------------



 



Article I
Medicare Voluntary Prescription Drug Benefit

A.   This addendum is in no way intended to supersede or modify 42 CFR, Parts
417,422 or 423, except as to any requirements set forth in 42 CFR Part 423 that
are specifically waived or modified for Sponsors offering a prescription drug
benefit exclusively to Part D eligible individuals enrolled in employment-based
retiree prescription drug coverage as provided in applicable employer/union-only
group waiver guidance and/or in this addendum. Failure to reference a regulatory
requirement in this addendum does not affect the applicability of such
requirements to the Sponsor and CMS.   B.   In the event of a conflict between
the employer/union-only group waiver guidance issued prior to the execution of
the contract and this addendum, the provisions of this addendum shall control.
In the event of any conflict between the employer/union-only group waiver
guidance issued after the execution of the contract and this addendum, the
provisions of the employer/union-only group guidance shall control.   C.   In
the event of any conflict between the provisions of this addendum and any other
provision of the contract, the terms of this addendum shall control.

Article II
Sponsor Reimbursement to Pharmacies

A.   Effective January 1, 2010, Sponsor will issue, mail, or otherwise transmit
payment with respect to all clean claims submitted by pharmacies (other than
pharmacies that dispense drugs by mail order only or are located in, or contract
with, a long-term care facility) within 14 days of receipt of an electronically
submitted claim or within 30 days of receipt of a claim submitted otherwise.  
B.   Effective January 1, 2010, Sponsor must ensure that a pharmacy located in,
or having a contract with, a long-term care facility will have not less than
30 days (but not more than 90 days) to submit claims to the Sponsor for
reimbursement.   C.   Effective January 1, 2009, if Sponsor uses a standard for
reimbursement of pharmacies based on the cost of a drug will update such
standard not less frequently than once every 7 days, beginning with an initial
update on January 1 of each year, to accurately reflect the market price of
acquiring the drug.

Article III
Record Retention and Reporting Requirements

 



--------------------------------------------------------------------------------



 



The section entitled “RECORD MAINTENANCE AND ACCESS” is amended to include the
following provision: “Sponsor agrees to maintain records and provide access in
accordance with 42 CFR §§ 423.505 (b)(10) and 423.505(i)(2)(ii).”
Article IV
CMS Notice of Sponsor Contract Non-Renewal
Paragraph 1 of the section entitled “QUALIFICATION TO RENEW ADDENDUM” is revised
to read as follows:
“1. In accordance with 42 CFR §423.507, the Sponsor will be determined qualified
to renew this addendum annually only if—

  (a)   The Sponsor has not provided CMS with a notice of intention not to renew
in accordance with Article VII of this addendum, and     (b)   CMS has not
provided the Sponsor with a notice of intention not to renew.”

Article IV
Addendum Term
This addendum is effective from the date of CMS’ authorized representative’s
signature and shall remain in effect for as long as the Sponsor remains a Part D
sponsor under contract with CMS.
Article VI
Modification or Termination of Addendum by Mutual Consent
This addendum may be modified or terminated at any time by written mutual
consent in accordance with 42 CFR 423.508.
Article XII
Severability
Severability of the addendum shall be in accordance with 42 CFR §423.504(e).
Article XTII
Miscellaneous

A.   Terms not otherwise defined in this addendum shall have the meaning given
such terms at 42 CFR Part 423 or, as applicable, 42 CFR Part 422 or Part 417.

 



--------------------------------------------------------------------------------



 



B.   The Sponsor agrees that it has not altered in any way the terms of the
addendum presented for signature by CMS. Sponsor agrees that any alterations to
the original text the Sponsor may make to this addendum shall not be binding on
the parties.

 



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract modification
FOR THE SPONSOR

         
Heath Schiesser
  President and CEO    
 
Print Name
 
 
Title    
 
         
 
Signature
 
 
Date    
 
       
 
  8735 Henderson Rd., Tampa, FL 33634    
 
Organization
  Address    
 
        FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES    
 
         
 
Cynthia Tudor, PH.D.
 
 
Date     
Director
       
Medicare Drug Benefit Group and
       
C&D Data Group
       
Center for Drug and Health Plan Choice
       

 